This is a motion in which the defendant asks that we reconsider our previous denial of his motion for release on bail pending our consideration of his appeal, which follows his conviction after a jury trial on two charges, one involving sodomy and the other transporting for immoral purposes.
In our consideration of motions for the release on bail under our Rule 9, we give great weight to the trial justice’s denial of a motion for postconviction bail. Here, the trial *971justice, in his consideration of the guidelines laid down by us in State v. Abbott and Freeman, 113 R.I. 430, 432, 322 A.2d 33, 35 (1974), considered the defendant’s past criminal involvements, his lack of attachment to the Rhode Island community, and the risk of his absenting himself from this jurisdiction. The defendant’s concern that his sentence might be served before his appeal is considered by us as proper. There is a simple remedy for this concern. The defendant’s appeal is peremptorily assigned to the October 1979 calendar.
Dennis J. Roberts II, Attorney General, Nancy Marks Rahmes, Special Assistant Attorney General, for plaintiff.
William F. Reilly, Public Defender, Barbara Hurst, Chief Appellate Attorney, for defendant.
The motion to reconsider is denied.